United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-105811 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (Name of small business issuer in its charter) Delaware 54-2113989 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months Ended March 31, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2009 5 Statements of Cash Flows for the Three Months ended March 31, 2009 and 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 15-18 Item 4: Controls and Procedures 18-19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 552,700 $ 574,000 Accounts receivable-affiliate 774,800 1,003,000 Short-term hedge receivable due from affiliate 871,500 1,071,500 Total current assets 2,199,000 2,648,500 Oil and gas properties, net 26,801,800 27,285,200 Long-term hedge receivable due from affiliate 547,000 666,900 $ 29,547,800 $ 30,600,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 10,000 $ 22,200 Short-term hedge liability due to affiliate 2,000 95,700 Total current liabilities 12,000 117,900 Asset retirement obligation 2,129,400 2,097,900 Long-term hedge liability due to affiliate 200 86,100 Partners’ capital: Managing general partner 8,839,800 8,999,800 Limited partners (4,024 units) 17,189,400 17,776,000 Accumulated other comprehensive income 1,377,000 1,522,900 Total partners' capital 27,406,200 28,298,700 $ 29,547,800 $ 30,600,600 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2009 2008 REVENUES Natural gas and oil $ 1,016,300 $ 1,507,000 Interest income 400 3,400 Total revenues 1,016,700 1,510,400 COSTS AND EXPENSES Production 360,300 429,400 Depletion 483,400 754,200 Accretion of asset retirement obligation 31,500 29,600 General and administrative 53,100 54,200 Total expenses 928,300 1,267,400 Net earnings $ 88,400 $ 243,000 Allocation of net (loss) earnings: Managing general partner $ 132,200 $ 267,100 Limited partners $ (43,800 ) $ (24,100 ) Net loss per limited partnership unit $ (11 ) $ (6 ) The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 8,999,800 $ 17,776,000 $ 1,522,900 $ 28,298,700 Participation in revenues and expenses: Net production revenues 229,600 426,400 — 656,000 Interest income 100 300 — 400 Depletion (67,900 ) (415,500 ) — (483,400 ) Accretion of asset retirement obligation (11,000 ) (20,500 ) — (31,500 ) General and administrative (18,600 ) (34,500 ) — (53,100 ) Net earnings 132,200 (43,800 ) — 88,400 Other comprehensive loss — — (145,900 ) (145,900 ) Distributions to partners (292,200 ) (542,800 ) — (835,000 ) Balance at March 31, 2009 $ 8,839,800 $ 17,189,400 $ 1,377,000 $ 27,406,200 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net earnings $ 88,400 $ 243,000 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 483,400 754,200 Non-cash gain on derivative value (5,600 ) (400 ) Accretion of asset retirement obligation 31,500 29,600 Decrease in accounts receivable – affiliate 228,200 74,300 Decrease in accrued liabilities (12,200 ) (7,500 ) Net cash provided by operating activities 813,700 1,093,200 Cash flows from financing activities: Distributions to partners (835,000 ) (892,200 ) Net cash used in financing activities (835,000 ) (892,200 ) Net (decrease) increase in cash and cash equivalents (21,300 ) 201,000 Cash and cash equivalents at beginning of period 574,000 750,100 Cash and cash equivalents at end of period $ 552,700 $ 951,100 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership NOTES TO FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #12-2003 Limited Partnership (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh,
